IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-70,722-03



                   EX PARTE TILON LASHON CARTER, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
                IN CAUSE NO. C-371-011057-0949973-B
              IN THE 371 ST JUDICIAL DISTRICT COURT
                         TARRANT COUNTY

       Per curiam.

                                           ORDER

       In November 2006, a jury found Applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions set out in Texas Code of Criminal Procedure Article 37.071, the

trial court sentenced Applicant to death.1 This Court affirmed Applicant’s conviction and

sentence on direct appeal. Carter v. State, No. AP-75,603 (Tex. Crim. App. Jan. 14,



       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                   Carter - 2

2009) (not designated for publication). We denied relief on Applicant’s initial post-

conviction application for a writ of habeas corpus. Ex parte Carter, No. WR-70,722-01

(Tex. Crim. App. Dec. 15, 2010) (not designated for publication).

       On May 8, 2017, Applicant filed in the trial court his first subsequent application

for a writ of habeas corpus. After reviewing the application, this Court determined that

two of the claims raised met the dictates of Article 11.071 § 5, and we remanded the

claims to the trial court for a review on the merits. Ex parte Carter, No. WR-70,722-03

(Tex. Crim. App. Sept. 27, 2017) (not designated for publication).

       It has been more than three years since we remanded the application to the trial

court. Accordingly, we order the trial court to resolve any remaining issues in the case

within 60 days from the date of this order. The clerk shall then immediately transmit the

complete writ record to this Court. Any extensions of time shall be requested by the trial

judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish